Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Amendments filed on 02/24/2021 have been fully considered and are not found to place the application in a condition for allowance. 
Independent claims have been amended to include the limitations of claim 6 in addition to other limitations. However, upon further search and consideration, the limitations are not found to place the application in a condition for allowance.
The amendments resolve the objection to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al., US 2017/0000415 A1, hereinafter “Lapetina”, in view of Myers et al., US 2014/0176475 A1, hereinafter “Myers”, further in view of Fu et al., US 2016/0291638 A1, hereinafter “Fu”, and further in view of Deng, US 2015/0100808 A1, hereinafter “Deng”.
	Regarding claim 1, Lapetina teaches a wearable terminal (¶ 29) with a terminal main body (fig. 5A, element 510, ¶ 83) and a band connected to the terminal main body so as to be wearable on a body part of a user (element 522, 524, ¶ 83), the wearable terminal comprising: a detection circuit (¶ 87 and fig. 2, ¶ 47-48); a first electrode and a second electrode which are connected to the detection circuit and spaced apart from each other on a front surface of the wearable terminal (fig. 2, elements 230 and 240, also fig. 5a, elements 530, 532); a third electrode and a fourth electrode which are connected to the detection circuit and spaced apart from each other on a rear surface of the wearable terminal to contact the body part when the user wears the wearable terminal (fig. 5B, electrodes 534 and 536, ¶ 90); and a control unit for (¶ 90 and fig. 2, ¶ 47-48), wherein the control unit senses a contact gesture of the user based on whether the closed loop circuit is formed or sensing data output from the sensor (¶ 90, such a gesture in fig. 1B is detected based on a closed loop circuit being formed as taught in fig. 2, ¶ 47-48).
	Lapetina does not teach that the sensor includes an acceleration sensor, and the control unit senses the contact gesture by calculating an impulse applied to the wearable terminal based on sensing data output from the acceleration sensor. Lapetina also does not teach a sensor for sensing a contact of the user; and a storing unit for storing a plurality of functions and a plurality of contact gestures corresponding to the plurality of functions, wherein the plurality of functions is set using at least one application; wherein the control unit detects a contact gesture of the user using sensing data output from the sensor or a temporal pattern in which the signal pathway is formed, determines whether the contact gesture of the user matches one of the plurality of contact gestures stored in the storing unit, reads a function corresponding to the matching contact gesture from the storing unit, and controls the wearable terminal to perform the read function.
	Myers, however, teaches that the sensor includes an acceleration sensor, and the control unit senses the contact gesture by calculating an impulse applied to the wearable terminal based on sensing data output from the acceleration sensor (see ¶ 14 and 85 and fig. 5). Note that the gestures such as the double tap generate impulses which are detected by the acceleration sensor. Myers further teaches a sensor for sensing a contact of the user (¶ 14, accelerometer sensor); and a storing unit for storing a plurality of functions and a plurality of contact gestures corresponding to the plurality of functions (figs. 7 and 8, single tap activates a display, double tap scrolls through other functions), wherein the plurality of functions is set using at least one application (such functions are necessarily set using an application; for example at least one application detects the tap input and instructs the device to turn on the screen); wherein the control unit detects a contact gesture of the user using sensing data output from the sensor (detecting the tap/double tap inputs), determines whether the contact gesture of the user matches one of the plurality of contact gestures stored in the storing unit (distinguishes between single or double taps, ¶ 56), reads a function corresponding to the matching contact gesture from the storing unit, and controls the wearable terminal to perform the read function (see figs. 7-8 and ¶ 87-88).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers. Both references teach wearable devices and Myers further teaches details regarding user interactions with such a device, motivating one of ordinary skill to make such a combination in order to enable a user to effectively interact with the device.
	Lapetina and Myers do not teach a storing unit for storing a plurality of functions and frequencies with which the functions are performed, wherein the control unit compares the frequencies with respect to the plurality of functions, and sets an order of 
	Fu, however, teaches such limitations in ¶ 273-277.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers, as applied above, further with the teachings of Fu. All references teach wrist-worn devices and Myers teaches providing a user with means to scroll through a number of applications or functions. Fu further teaches organizing such functions in a descending order based on the frequency of use, motivating one of ordinary skill in the art to make such a combination in order to provide a user with an interface that is easier and quicker to interact with. For example, based on such a combination the user needs to perform less double tap inputs (as taught by Myers) to get through the menu.
	Lapetina, Myers and Fu do not teach a sensor for detecting the user’s contact based on a first frequency in a sleep mode of the wearable terminal and detecting the user’s contact based on a second frequency higher than the first frequency in an awake mode of the wearable terminal.
	Deng teaches in ¶ 68, however, that a sensor is scanned at a first frequency during a sleep mode and detects a user’s contact and the sensor detects the user’s contact based on a second higher frequency in an awake mode of the device.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina, Myers and Fu, as applied above, further with the teachings of Deng. One would have been motivated to make such a combination since Deng clearly teaches that such technique would have 

	Regarding claim 15, Lapetina teaches a wearable terminal for measuring a physiological condition (¶ 29 and 90) of a user or a motion of the user, the wearable terminal comprising limitations similar to claim 1. As such, claim 15 is rejected similarly to claim 1 as provided above.

	Regarding claims 3 and 17, Lapetina teaches a sensor for sensing a contact of the user, wherein the control unit senses a contact gesture of the user based on whether a closed loop circuit is formed (¶ 90, such a gesture in fig. 1B is detected based on a closed loop circuit being formed as taught in fig. 2, ¶ 47-48).
	Lapetina does not teach sequentially changing functions to be performed by the wearable terminal when the contact gesture is sensed in an awake mode.
	Myers teaches in ¶ 14, an accelerometer sensor for sensing a contact of the user (such as a double tap) for sequentially changing functions to be performed by the wearable terminal when the contact gesture is sensed in an awake mode (¶ 85, fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers. Both references teach wearable devices and Myers further teaches details regarding user interactions with such a device, motivating one of ordinary skill to make such a combination in order to enable a user to effectively interact with the device. 

claims 7 and 21, Lapetina does not teach that the control unit detects the contact gesture of the user using an impulse at a time of contact, a contact count, a contact time, a time interval between contacts, a contact region, or a combination thereof, based on the sensing data or the temporal pattern.
	Myers, however, teaches that the control unit detects the contact gesture of the user using an impulse at a time of contact, a contact count, a contact time, a time interval between contacts, a contact region, or a combination thereof, based on the sensing data or the temporal pattern (¶ 85-88, double tap gesture is two impulses provided at the time of contact and a contact count of two).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers. Both references teach wearable devices and Myers further teaches details regarding user interactions with such a device, motivating one of ordinary skill to make such a combination in order to enable a user to effectively interact with the device.

	Regarding claims 8 and 22, Lapetina teaches that the contact gesture includes at least one of a push, a tap, a slide, a touch, a turn, and a flick (fig. 1B, the touch gesture).

	Regarding claim 9, Lapetina teaches that the pre-configured function is sending information including set information (¶ 36 and 99-100).

claim 10, Lapetina teaches that the sending of the information is beacon transmission (¶ 36, Bluetooth, ZigBee and WiFi are beacon transmissions).

	Regarding claim 11, Lapetina teaches a wearable terminal (¶ 29) with a terminal main body (fig. 5A, element 510, ¶ 83) and a band connected to the terminal main body so as to be wearable on a body part of a user (fig. 5A, element 510, ¶ 83), the wearable terminal comprising: a biosignal measurement circuit (¶ 87 and fig. 2, ¶ 47-48); a first electrode and a second electrode which are connected to the biosignal measurement circuit, and are positioned on a front surface of the wearable terminal to be spaced apart from each other (fig. 5A, electrodes 530 and 532); a third electrode and a fourth electrode which are connected to the biosignal measurement circuit, and are positioned on a rear surface of the wearable terminal to be spaced apart from each other such that the third electrode and the fourth electrode come into contact with a part of a user's body when the user wears the wearable terminal (fig. 5B, electrodes 534 and 536, ¶ 90); and a control unit for sensing a contact of the user’s skin with the first electrode through the fourth electrode when another body part of the user that is not wearing the wearable terminal contacts the first electrode and the second electrode, and controlling at least one of the first electrode through the fourth electrode to operate in a biosignal measurement mode (¶ 90), when a predetermined time elapses while the user’s skin contacts the first electrode, the second electrode, the third electrode and the fourth electrode simultaneously to form a closed loop circuit by the detection circuit, first electrode, the second electrode, the third electrode, and the fourth electrode through a signal pathway with the user (¶ 90 and fig. 2, ¶ 47-48; also note that per ¶ 92,  the bio measurements are made over a predetermined amount of time), wherein the control unit senses a contact gesture of the user based on whether the closed loop circuit is formed or sensing data output from the sensor (¶ 90, such a gesture in fig. 1B is detected based on a closed loop circuit being formed as taught in fig. 2, ¶ 47-48).
	Lapetina does not teach that the sensor includes an acceleration sensor, and the control unit senses the contact gesture by calculating an impulse applied to the wearable terminal based on sensing data output from the acceleration sensor. Lapetina also does not teach a sensor for sensing a contact of the user; and a storing unit for storing a plurality of functions and a plurality of contact gestures corresponding to the plurality of functions, wherein the plurality of functions is set using at least one application; wherein the control unit detects a contact gesture of the user using sensing data output from the sensor or a temporal pattern in which the signal pathway is formed, determines whether the contact gesture of the user matches one of the plurality of contact gestures stored in the storing unit, reads a function corresponding to the matching contact gesture from the storing unit, and controls the wearable terminal to perform the read function.
	Myers, however, teaches that the sensor includes an acceleration sensor, and the control unit senses the contact gesture by calculating an impulse applied to the wearable terminal based on sensing data output from the acceleration sensor (see ¶ 14 and 85 and fig. 5). Note that the gestures such as the double tap generate impulses which are detected by the acceleration sensor. Myers further teaches a sensor for sensing a contact of the user (¶ 14, accelerometer sensor); and a storing unit for (figs. 7 and 8, single tap activates a display, double tap scrolls through other functions), wherein the plurality of functions is set using at least one application (such functions are necessarily set using an application; for example at least one application detects the tap input and instructs the device to turn on the screen); wherein the control unit detects a contact gesture of the user using sensing data output from the sensor (detecting the tap/double tap inputs), determines whether the contact gesture of the user matches one of the plurality of contact gestures stored in the storing unit (distinguishes between single or double taps, ¶ 56), reads a function corresponding to the matching contact gesture from the storing unit, and controls the wearable terminal to perform the read function (see figs. 7-8 and ¶ 87-88).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers. Both references teach wearable devices and Myers further teaches details regarding user interactions with such a device, motivating one of ordinary skill to make such a combination in order to enable a user to effectively interact with the device.
	Lapetina and Myers do not teach a storing unit for storing a plurality of functions and frequencies with which the functions are performed, wherein the control unit compares the frequencies with respect to the plurality of functions, and sets an order of changing the functions to be performed by the wearable terminal, in a descending order of the frequencies.
	Fu, however, teaches such limitations in ¶ 273-277.

	Lapetina, Myers and Fu do not teach a sensor for detecting the user’s contact based on a first frequency in a sleep mode of the wearable terminal and detecting the user’s contact based on a second frequency higher than the first frequency in an awake mode of the wearable terminal.
	Deng teaches in ¶ 68, however, that a sensor is scanned at a first frequency during a sleep mode and detects a user’s contact and the sensor detects the user’s contact based on a second higher frequency in an awake mode of the device.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina, Myers and Fu, as applied above, further with the teachings of Deng. One would have been motivated to make such a combination since Deng clearly teaches that such technique would have realized the effect of electricity and energy saving and caused a lower power consumption of the device.

claim 12, Lapetina teaches that when the wearable terminal operates in the biosignal measurement mode, the first electrode and the third electrode apply currents to the user's body, the second electrode and the fourth electrode detect a voltage of a contact site of the body, and the control unit calculates a bioimpedance of the user based on the detected voltage, and analyzes a body composition of the user based on the bioimpedance (see fig. 5A-B, ¶ 90-91; “the signal conditioner may provide data indicative of an ECG by monitoring voltage fluctuations between any (or both) of the inner electrodes 534, 536 and any (or both) of the outer electrodes 530, 532.” Note that in order to detect such fluctuations a circuit similar to that of fig. 2 is created which causes one electrode to apply a current to the body and the other electrode to read the potential difference or voltage caused by the application of such current. Furthermore, note that the signal conditioner analyzes the ECG which is a body composition of the user and “is a diagnostic test that records electrical activity of the heart by measuring electrical signals from two or more points on the skin”, see ¶ 2).

	Regarding claim 13, Lapetina teaches that the control unit determines that the part of the user's body is in contact with the first electrode through the fourth electrode by sensing that the first electrode through the fourth electrode and the biosignal measurement circuit form a closed loop circuit (¶ 90 and fig. 2, ¶ 47-48; note that per fig. 2, the switch is closed when the user touches the device, or per ¶ 90, the user touches the four electrodes. In other words, the control unit determines that the user’s body is touching the four electrodes based on receiving the signals in a closed loop circuit as shown in fig. 2 once the switch is closed).

	Regarding claim 14, Lapetina teaches that the biosignal measurement mode includes at least one of a body composition measurement mode, an electrocardiogram measurement mode, a heart rate measurement mode, a blood flow rate measurement mode, and a blood pressure measurement mode (¶ 90).

	Regarding claim 20, Lapetina does not teach that the control unit detects a contact gesture of the user using a temporal pattern in which the user’s body comes into contact with the first electrode and the second electrode or sensing data output from the sensor, reads a function corresponding to the sensed contact gesture from the storing unit, and controls the wearable terminal to perform the read function.
	Myers, however, teaches that the control unit detects a contact gesture of the user using sensing data output from the sensor (detecting the tap inputs), determines whether the contact gesture of the user matches one of the plurality of contact gestures stored in the storing unit (distinguishes between single or double taps), reads a function corresponding to the matching contact gesture from the storing unit, and controls the wearable terminal to perform the read function (see figs. 7-8 and ¶ 87-88).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina and Myers. Both references teach wearable devices and Myers further teaches details regarding .

Claims 2, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina, Myers, Fu and Deng as applied above, further in view of Grinberg, US 2013/0235704 A1, hereinafter “Grinberg”.
	Regarding claim 2, Lapetina, Myers, Fu and Deng do not specifically teach that when the signal pathway is formed in a sleep mode, the control unit compares a duration of a state in which the signal pathway is formed to a preset threshold, and switches the wearable terminal from the sleep mode to an awake mode when the duration is greater than the preset threshold.
	Grinberg, however, teaches that in a wrist-worn device similar to that of Lapetina, a signal pathway is formed in a sleep mode (see fig. 4, when the user touches element 109, such a pathway is formed), the control unit compares a duration of a state in which the signal pathway is formed to a preset threshold (¶ 35, 1 second of holding duration), and switches the wearable terminal from the sleep mode to an awake mode when the duration is greater than the preset threshold (see ¶ 33-35).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina, Myers, Fu and Deng, as applied above, further with the teachings of Grinberg. One would have been motivated to make such a combination in order to provide a user with simple means of placing a wrist-worn device in a sleep mode, thereby achieving a reduction of power consumption during such a sleep mode.

	Regarding claim 16, since limitations similar to those of claim 2 have been recited, claim 16 is rejected similarly to claim 2 as provided above.

	Regarding claim 23, Lapetina, Myers, Fu and Deng do not specifically teach that an operation mode of the wearable terminal is switched from the awake mode to the sleep mode based on a duration of a state in which the closed loop circuit is formed in the awake mode.
	Grinberg, however, teaches that an operation mode of the wearable terminal is switched from the awake mode to the sleep mode based on a duration of a state in which a circuit is formed in the awake mode (fig. 7, ¶ 42; when the user touches element 109, such a circuit is formed).
	Note that Lapetina teaches that a user forms a closed loop circuit when touching the front of the device with the hand not wearing the device, and the combination of at least Lapetina and Grinberg teaches that an operation mode of the wearable terminal is switched from the awake mode to the sleep mode based on a duration of a state in which the closed loop circuit is formed in the awake mode.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Lapetina, Myers, Fu and Deng, as applied above, further with the teachings of Grinberg. One would have been motivated to make such a combination in order to provide a user with simple means of placing a wrist-worn device in and out of a sleep mode, thereby facilitating the reduction of power consumption during such a sleep mode.
Response to Arguments
Arguments filed on 02/24/2021 have been fully considered and are not found persuasive. The applicant has provided new limitations and argues that Myers does not teach such limitations. The Office respectfully disagrees. 
The limitations of previously rejected claim 6 have been incorporated into the independent claims and as provided previously, Myers teaches such limitations. The applicant asserts that Myers teaches a single tap to activate a first metric and a double tap to scroll between sub-data metrics. The applicant goes on to mention some specific examples of applications as noted in the specifications and attempts to draw a difference between the teachings of Myers and the instant application. However, as provided by the applicant Myers teaches a single tap to activate a first metric and a double tap to scroll between sub-data metrics. In other words, Myers teaches a plurality of contact gestures corresponding to a plurality of functions as claimed. The functions of activating a first metric and scrolling through metrics are functions nevertheless. 
Furthermore, the applicant provides that ¶ 98 of the application discloses that “functions may be set using applications on a paired mobile device” (see first paragraph, page 4 of remarks). However, ¶ 98 does not provide such a disclosure. ¶ 98 provides “The sequence related to the at least two functions may also be set using an application on a paired mobile device.” Such a limitation is not provided in the amendments. Also, note that while not relied upon in this Action, Park et al., US 2015/0019963 A1, teaches a device that detects taps using an accelerometer and performs different functions based on sensing and matching of different tap inputs (see ¶ 180-183). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621